DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 23 June 2022. In view of this communication, claims 1-20 are pending in the application, with claims 17-20 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 March 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see paragraph 1 on page 10 of the Remarks, filed 23 June 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §102 in view of Kodani et al. of claim 1 has been withdrawn. 
Applicant’s arguments, see paragraph 2 on page 10 of the Remarks, filed 23 June 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 1 in view of Awazu in view of Nagase has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim metal bumps formed on the copper layer such that the metal bumps have upper surfaces protruding from the outermost resin insulating layer and that each of the metal bumps includes a Ni film, a Pd film and an Au film, wherein the copper layer is reduced in diameter toward an upper surface side thereof such that the copper layer has a plurality of upper surfaces and a plurality of bottom surfaces and that each of the upper surfaces has a diameter that is smaller than a diameter of each of the bottom surfaces, the outermost resin insulating layer has a plurality of cylindrical sidewalls formed such that at least part of the copper layer is not in contact with the cylindrical sidewalls, and the plurality of metal bumps is formed such that the Ni film is filling spaces between the copper layer and the cylindrical sidewalls of the outermost resin insulating layer.
Regarding claims 2-16, claims 2-16 depend from a claim which the examiner has indicated contains allowable subject matter.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim forming a plurality of metal bumps comprising a Ni film, a Pd film and an Au film on the copper layer such that the Ni film fills spaces between the copper layer and the cylindrical sidewalls of the outermost resin insulating layer.
Regarding claims 18-20, claims 18-20 depend from a claim which the examiner has indicated contains allowable subject matter.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0263923 A1
US 2020/0367369 A1 
US 8,686,300 B2 
US 2012/0222894 A1 
US 9,613,893 B2 
US 2010/0308451 A1 
US 2009/0188706 A1 
US 2012/0067635 A1 
US 9,282,640 B2 
WO 2020/027022 A1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847